Field, J.
The answer of the trustee on which it was discharged is, in effect, that at the time of the service of process it had in its deposits to the credit of the defendants $927.10, and that at the same time it held three promissory notes which it had discounted for the benefit of the defendants, and on which they were indorsers; that since said service these notes have all matured; that the liability of the indorsers has been made absolute by due demand and notice; and that the makers and indorsers have all become insolvent, and the notes remain in its hands wholly unpaid, except that a small sum has been received on one of them. The amount due on each note is considerably more than $927.10.
The counsel for the trustee contends that it has the right to set off the sum of money due from the defendants on any one of these notes against the deposit. We regard it as settled, that, “if before final answer the debtor becomes indebted to the” trustee “ on any contract entered into before the service of the writ, the latter shall have a right of set-off, and be chargeable only with the final balance, if one should be due.” Boston Type Co. v. Mortimer, 7 Pick. 166. Smith v. Stearns, 19 Pick. 20, 25. Nickerson v. Chase, 122 Mass. 296. Eddy v. O’Hara, 132 Mass. 56, 61. Pub. Sts. c. 183, § 27.

Judgment discharging trustee affirmed.